Judgment unanimously reversed on the law and facts and a new trial granted. Memorandum: The verdict was against the weight of the evidence. Furthermore, the failure of the People to produce very important exhibits on this appeal seriously affected defendant’s right to review the judgment of conviction. An examination by this court of physical exhibits such as the two pieces of the nail file could have been determinative of this entire appeal one way or the other. There is also an absence of reports from the Federal Bureau of Investigation, not satisfactorily explained, as to exhibits that were sent to the bureau for inspection and analysis. (Appeal from judgment of Monroe County Court convicting defendant of burglary, third degree.) Present—Williams, P. J., Bastow, Goldman, Henry and Del Yecchio, JJ.